UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

FILED
Juuiozou

Steven Kad0nsky, ) C|erk. U.S. D|str|ct & Bankruptcy
) Courts for the Dlstrlct of columbia
Plaintiff, )
)
v. ) Civil Action No. »"
j 14 - are
Eric H. Holder, Jr., )
) fix m°¢)
Defendant. )
MEMORANDUM OPINION

This matter is before the Court on its initial review of plaintiffs pro se complaint and
application to proceed in forma pauperis The application will be granted and the complaint will
be dismissed pursuant to 28 U.S.C. § 19l5A, which requires the Court to screen and dismiss a
prisoner’s complaint upon a determination that it fails to state a claim upon which relief may be
granted.

Plaintiff is a prisoner at the New Jersey State Prison in Trenton, New Jersey. He alleges
that he submitted a "Letter-Petition" to the United States Attorney General in February 2014
"seeking to have marijuana rescheduled from a Schedule I to a Schedule IV controlled
substance." Compl. jj 5. Plaintiff alleges that the Attorney General "is refusing to follow the
requirements of Title 21 U.S.C. §§ 81 l(a) and 81 l(b)," and he "seeks injunctive relief against
Defendant Holder requiring him to follow federal law." Id. Plaintiff claims, among other things,
that if the Attomey General followed the law, plaintiffs "draconian life sentence for a minor
unpaid role in a marijuana conspiracy would be vacated." Ia'. 11 27. He "demands" an order that

compels the Attorney General to process his Letter-Petition and to contact the Secretary of the

Department of Health and Human Services "within ten days" to begin the "evaluation and
recommendation" process for rescheduling marijuana Ia’. at 7.

The extraordinary remedy of a writ of mandamus is available to compel an "officer or
employee of the United States or any agency thereof to perform a duty owed to plaintiff." 28
U.S.C. §l36l. Plaintiff bears a heavy burden of showing that his right to a writ of mandamus is
"clear and indisputable." In re Cheney, 406 F.3d 723, 729 (D.C. Cir. 2005) (citation omitted).
"It is well settled that a writ of mandamus is not available to compel discretionary acts." Cox v.
Sec'y of Labor, 739 F. Supp. 28, 30 (D.D.C. 1990) (citing cases). Furthermore, mandamus relief
is not available "when review by other means is possible." Telecomrns. Research & Actiorz Ctr.
v. FCC, 750 F.2d 70, 78 (D.C. Cir. l984).

Plaintiff s claim fails for three reasons. First, the Attorney General’s decision to
reclassify marijuana under the Controlled Substances Act ("CSA") is discretionary. See U.S. v.
Wables, 731 F.2d 440, 450 (7th Cir. l984) (holding "that the proper statutory classification of
marijuana is an issue that is reserved to the judgment of Congress and to the discretion of the
Attorney General").

Second, judicial review for "any person aggrieved by [the Attorney General’s] final
decision" is available exclusively in the United States Court of Appeals for the District of
Columbia Circuit or other circuit courts. 21 U.S.C. § 877; see Olsen v. Holder, 610 F. Supp. 2d
985, 995 (S.D. lowa 2009), quoting John Doe, Inc. v. Drug EnforcementAdmin., 484 F.3d 56l,
568 (D.C. Cir. 2007) ("21 U.S.C. § 877 vests exclusive jurisdiction in the courts of appeals over
‘[a]ll final determinations, findings and conclusion’ of the DEA applying the CSA."); John Doe,
Inc. v. Gonzalez, No. 06-966, 2006 WL l805685, at *18 (D.D.C. June 29, 2006) ("A plain

reading of Section 877 indicates that jurisdiction over challenges to the DEA's determinations
2

under the CSA rests exclusively with the Court of Appeals; indeed, the statute itself provides no
other explicit avenue for judicial review and relief.")).

Third, plaintiff has an adequate remedy in habeas to challenge his life sentence in the
judicial district where his sentencing court sits or where he is incarcerated. See 28 U.S.C. §
2254; see also Young v. Hola'er, No. 13-1()44 (D.D.C. Aug. 29, 2013) (dismissing "Federal
Bivens Civil Suit" challenging Attorney General’s alleged refusal to reclassify marijuana under §
811 for same reasons "meriting dismissal of the earlier mandamus action").

For the foregoing reasons, this case will be dismissed for failure to state a claim. A

separate Order accompanies this Memorandum Opinion.

 s Di 

f‘~
DATE: Mayogq ,2014